Citation Nr: 0402084	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-08 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating greater 
than 20 percent for limitation of motion, right ankle, 
residual of fracture.

2.  Entitlement to an initial disability rating greater than 
10 percent for traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from October 1943 
until May 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which continued the assignment of a 20 
percent disability rating for the appellant's service-
connected limitation of motion, right ankle, residual of 
fracture.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board notes that VA medical 
records from May 2002 indicate that the appellant was placed 
on a list for prospective ankle fusion surgery.  Furthermore, 
the appellant also indicated in his July 2003 correspondence 
with the RO that he was receiving continued treatment at the 
VA outpatient medical center in Lexington, Kentucky.  
Therefore, the Board remands this case for purposes of 
obtaining all relevant VA medical records pertaining to the 
diagnosis and treatment of the appellant for his service-
connected right ankle condition.

The Board additionally notes that, although the appellant was 
previously afforded a VA examination in 2002, an additional 
VA examination should be afforded to the appellant.  
Therefore, consistent with VA's duty to assist, the appellant 
should be provided with a VA reexamination to ascertain the 
current severity of his right ankle condition.

Accordingly the case is remanded for the following:

1.  The appellant's VA medical records 
developed since June 2002, to include any 
medical records pertaining to the surgical 
fusion of the appellant's right ankle should 
be obtained.  In addition, the RO should 
request that the appellant provide any 
additional relevant medical records within 
his possession.  The RO should make as many 
requests as are necessary to obtain these 
records.  However, if it is determined that 
such records do not exist or that further 
attempts to obtain these records would be 
futile, then the RO may cease in its efforts 
to obtain the appellant's VA medical records.  
All efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

2.  Upon completion of the previous 
development and obtaining any available 
private medical records, the appellant should 
be scheduled for a VA reexamination.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

What is the range of motion, functional 
impairment, weakness, incoordination, 
etc., resulting from the appellant's 
service-connected right ankle condition?

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above, then he 
or she should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claims for a higher 
rating for his limitation of motion, right 
ankle, residual of fracture and a higher 
initial rating for traumatic arthritis of the 
right ankle should then be reconsidered.  If 
the benefits sought on appeal remain denied, 
then the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




